         Case 1:17-cv-01840-KPF Document 104 Filed 04/03/19 Page 1 of 1




l 1N ITED STATES DISTRICT COURT
SOl ITI IERN DISTRICT OF Nl:W YORK
- - - - - - - - - - -- - -- -- - -- - - -- -- - - - - - - - - - -:\
ROVIO ENTERTAINMENT LTD. !\ND
ROVIO ANIMATION OY.

                                                   Plaintiffs.               CIVIL ACTION
                                                                             17-c,·-1840 ( KPF)

                          - against -                                        SATISFACTION OF .JUDGMENT

ANGEL B;\BY FACTORY D/B/A
ANGEU3ABY__FACTORY .. et al.
                                                    De fondants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    WI !FREAS. a .judl.!ment \Vas entered in the above action on the I 3'1" dav of
                                             ~                                                             .
Sertember. '.W 17 in farnr of Plaintiffs Rovio Entertainment Ltd. and Rovio Animation Oy. and

against Defendant Grand Fly Display Products (Shenzhen) Co .. Ltd in the amount of $50.000.00.

and said judgment having been satisfied. and it is certified that there are no outstanding

executions with any Sheriff or Marshall.

                        TI IEREFORE. satisfaction of said judgment is hereby acknowledged. and the

Ckrk    or the Court is hereby authorized and directed to make an entry of the satisfaction on the
docket of said judgment against Defendant Grand Fly Display Products (Shenzhen) Co .. Ltd.

          Dnted: March 29. 2019                                        Rcspcct fully submitted.
         Ne\V York. New York
                                                                       EPSTUN DIV.\NGEL I.LP
                                                                                               /-.
                                                                       BY:

                                                                               asa dsG , pcou sclors.com
                                                                               60 East 42nd Street. Suite 2520
                                                                               New York. NY 10165
                                                                               Telcphonc:     (212) 292-5390
                                                                               Facsimik:       (212) 292-5391
                                                                               ./11orne.r/(1r /'/(li111UJ.i
                                                                                Rm·iu /:'11talai11111e11t /Jd and Rorio
                                                                              . /11i11101io11 Oy
